UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                No. 98-7486



NICHOLAS R. CROWDER,

                                               Petitioner - Appellant,

            versus


DAVID A.     GOAD,   Sheriff,   Allegany   County,
Maryland,

                                                Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
98-2867-S)


Submitted:    December 3, 1998             Decided:   December 23, 1998


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Nicholas R. Crowder, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Nicholas Crowder appeals the district court’s order denying

relief on his petition filed under 28 U.S.C. § 2241 (1994).      We

have reviewed the record and the district court’s opinion and find

no reversible error. Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court.    See Crowder v. Goad, No. CA-98-2867-S (D. Md. Sept. 1,

1998).*   We deny Appellant’s motion for en banc consideration of

motion for bail or stay of state court proceedings.     Further, al-

though we have liberally construed all of Crowder’s submissions, we

likewise deny his “Motion for Liberal Consideration.”    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           DISMISSED




     *
       Although the district court’s order is marked as “filed” on
August 31, 1998, the district court’s records show that it was
entered on the docket sheet on September 1, 1998.      Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date that the order was entered on the docket sheet that we
take as the effective date of the district court’s decision. See
Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                2